Case 1:20-cr-00412-AT Document 30 Filed 08/3

 

 

 

DOCUMENT
ELECTRONICALLY FILED
DOC #:
UNITED STATES DISTRICT COURT DATE FILED: _ 8/31/2020
SOUTHERN DISTRICT OF NEW YORK
X
UNITED STATES OF AMERICA, CONSENT TO PROCEED BY
VIDEOCONFERENCE
-\V-
AT
20 ¢p.00412 47,1,
Brian Kolfage ,
Defendant(s).
X

 

Defendant Brian Kolfage hereby voluntarily consents to

participate in the following proceeding via videoconferencing:

 

 

 

x Initial Appearance/Appointment of Counsel

X . . . .

““. Arraignment (If on Felony Information, Defendant Must Sign Separate Waiver of

Indictment Form)

___— Preliminary Hearing on Felony Complaint

___— Bail/Revocation/Detention Hearing

x Status and/or Scheduling Conference

____~—_ Misdemeanor Plea/Trial/Sentence
DocuSigned by: DocuSigned by:

ex - (ong A. Steinberg.

954B56014385488... A3323A0073F 0432...

Defendant’s Signature Defense Counsel’s Signature

(Judge may obtain verbal consent on
Record and Sign for Defendant)

Brian Kolfage Harvey A. Steinberg

Print Defendant’s Name Print Defense Counsel’s Name

 

 

This proceeding was conducted by reliable videoconferencing technology.

8/31/2020

Date New York, New York }-

ANALISA TORRES
United States District Judge
